


CONSOLIDATED-TOMOKA LAND CO.
ANNUAL EXECUTIVE CASH BONUS PLAN


1.           Purpose.  The purpose of the Consolidated-Tomoka Land Co. Annual
Executive Cash Bonus Plan (the "Plan") is to create a mutuality of interest
between management and shareholders of Consolidated-Tomoka Land Co. (the
"Company") through a bonus structure designed to reward actions that will
increase long-term shareholder value.


2.           Eligibility.  The participants in the Plan shall be those eligible
Company officers and managers whose participation in the Plan has been approved
by the Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”).  To be eligible, an officer or manager must be employed by the Company
or one of its subsidiaries as a full-time employee from January 31 through
December 31 of the bonus plan year, unless otherwise recommended by the
Committee and approved by the Board.


3.           Administration of Plan.  The Plan shall be administered by the
Committee.  The Committee shall have the authority to select officers to
participate in the Plan, to determine performance goals and the bonus amounts to
be paid upon achievement of the performance goals, to determine other terms and
conditions of awards under the Plan, to establish and amend rules and
regulations relating to the Plan, and to make all other determinations necessary
and advisable for the administration of the Plan.  The Committee may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
award in the manner and to the extent it shall deem desirable to carry it into
effect.  All decisions made by the Committee pursuant to the Plan shall be made
in the Committee's sole and absolute discretion and shall be final and binding
on officers, participants, and the Company.


4.           Performance Awards.  The Plan performance criteria are designed to
incentivize those management actions that best serve the short and long-term
interest of the shareholders, as determined by goals and objectives set annually
by the Board.  Discretionary awards will be based on the subjective evaluation
and recommendation of the Committee to the full Board.  Bonuses will be paid no
later than March 15 following the end of the bonus plan year.


In the first quarter of each plan year, the Board upon the recommendation of the
Committee will determine the potential bonus pool, adopt specific annual goals
related to each criteria, approve a list of plan participants, and potential
bonus award (“PBA”) for a 100 percent rating.


Maximum PBA payouts are limited as follows:


·  
Chief Executive Officer                                            up to 100
percent of base annual salary

·  
Other Executive Officers                                         up to 50
percent of base annual salary

·  
Vice Presidents                                                         up to 40
percent of base annual salary

·  
Managers                                                                  up to
30 percent of base annual salary



The independent Board Chairman shall annually make bonus recommendations to the
Committee on the performance of the CEO under the plan, and the CEO shall make
bonus recommendations to the Committee as to all other plan participants.  The
Committee will review these recommendations and make its recommendations to the
Board for final approval.


    The performance criteria to be used under the Plan are:


·  
Annual Earnings per Share (EPS)

·  
Self-Development

·  
Risk Management

·  
Long-Term Asset Value Enhancement

·  
Executive Leadership



Each performance criterion will comprise one-fifth of each participant’s total
PBA, or such other percentage as determined at the beginning of the plan year by
the Committee. At the end of the plan year, the Committee will rate each
participant’s performance in relation to each of the criteria. The cumulative
score for each participant will be multiplied by the PBA to determine the
individual’s bonus. The Committee may, with the approval of the Board, increase
or decrease an individual participant’s award.


(a)           Earnings per Share ("EPS").  The long-term viability of the
Company is based on consistent profitability. Annual EPS, based on GAAP
accounting standards, is an important measure of management’s ability to execute
the Company’s adopted business plan. The Committee will evaluate annually actual
EPS performance compared to the EPS target goal set by the Board. Performance
awards will be based on the percentage achievement of the annual targeted EPS
goal. To earn a 15 percent EPS bonus award the Company must achieve a minimum
EPS of 75 percent of the annual goal prorated up to a 20 percent award for
achieving 100 percent or more of the EPS goal.
 
 
(b)           Self-Development.  Each year the Company’s adopted business plan
includes specific annual performance goals and objectives for self-development.
These goals could include specific measurements such as the development of roads
and other infrastructure, specific self-development goals, including
accomplishing certain milestones such as project design, permitting, horizontal
and vertical development, leasing, and other related goals. The Committee will
annually evaluate each participant’s performance in meeting self-development
target goals. Performance awards can range from zero up to a maximum of 20
percent of the PBA.


(c)           Risk Management.  Risk Management is critically important in the
success of the Company. Poor management decisions, excessive leverage, and debt
can dramatically affect the viability of the Company. Excessive risk taking,
over expansion, and imprudent business decisions can exacerbate Company risks.
Sales contracts, leases, and other contractual agreements with public and
private entities expose the Company to potential short and long-term risks. The
Company operates in a highly regulated industry and must manage its exposure to
violations of Federal, State, and local regulations. Regulations are continually
changing, and management must anticipate these trends and make adjustment to
minimize corporate risk. National, regional, and local market conditions are
also continually changing, which affects the Company’s business risks.
Management must anticipate these changes, and make necessary adjustments within
its authority; and when necessary, make recommendations to the Board on policy
changes to mitigate changing risks. The Committee will annually evaluate
management’s overall performance in all areas of risk management including
monitoring current debt, cash flow, project costs, budgets and other targeted
goals. Performance awards can range from zero up to a maximum of 20 percent of
the PBA.


(d)           Long-Term Asset Value Enhancement.  The nature of the Company’s
land holdings requires a long-term perspective and considerable time to realize
its maximum value enhancement. Management must take appropriate actions that do
not impact short-term profitability (EPS), but that are in the best long-term
interest of the Company and its shareholders. Actions such as:  effectively
managing its agricultural operations to retain and enhance land values;
obtaining and improving comprehensive land use plans and other such
entitlements; negotiating agreements with governmental and regulatory agencies
or advancing legislative changes which improve long-term values; advancing
critical infrastructure and services such as roads, utility capacity; attracting
schools, colleges, and targeting private employers who will serve as magnets to
attract other development that will add value to adjoining land; development of
strategic properties to create new real estate products that will increase
prices and absorption rates are examples of management actions that can
positively enhance future asset values. Likewise, management may need to oppose
certain public or private initiatives that would harm the Company’s long-term
asset value. At the beginning of each plan year, the Committee will establish
goals for actions by management that are intended to enhance long-term asset
value.  The Committee will annually evaluate management's achievement of these
goals, and its other actions that enhance or preserve long-term asset value.
Performance awards can range from zero to a maximum of 20 percent of the PBA.
 
 
(e)           Executive Leadership.   In order to advance the Company’s goals
and to improve the long-term value of the Company’s land holdings, it is
necessary to obtain entitlements from local elected,  appointed, and government
officials, and other regulators as well as obtain the positive support of the
local business community and general electorate. Externally, management must be
proactively involved in many aspects of the local community to advance a
positive image and obtain necessary entitlements for the Company. Internally,
management must provide effective leadership, direction, and positive motivation
to Company employees.   The Committee will annually evaluate management’s
overall external and internal leadership performance. Performance awards can
range from zero up to a maximum of 20 percent of the PBA.


5.           Discretionary Awards.  Upon the recommendation of the Committee,
the Board, in its sole discretion, may also award discretionary cash bonuses to
participants whose performance is determined to have been outstanding during the
plan year or otherwise merit a special one-time cash bonus.
 
6.           Participant’s Interests.  A participant’s interest in any awards
shall at all times be reflected on the Company’s books as a general unsecured
and unfunded obligation of the Company subject to the terms and conditions of
the Plan.  The Plan shall not give any person any right or security interest in
any asset of the Company or any fund in which any deferred payment is deemed
invested. Neither the Company, the Board, nor the Committee shall be responsible
for the adequacy of the general assets of the Company to discharge, or required
to reserve or set aside funds for, the payment of its obligations hereunder.
 
 
7.           Non-Alienation of Benefits; Beneficiary Designation.  All rights
and benefits under the Plan are personal to the participant and neither the Plan
nor any right or interest of a participant or any other person arising under the
Plan is subject to voluntary or involuntary alienation, sale, transfer, or
assignment.  Subject to the foregoing, the Company shall establish such
procedures as it deems necessary for a participant to designate one or more
beneficiaries to whom any payment the Committee determines to make would be
payable in the event of the participant’s death.
 
 
8.           Withholding for Taxes. Notwithstanding any other provisions of this
Plan, the Company may withhold from any payment made by it under the Plan such
amount or amounts as may be required for purposes of complying with any federal,
state and local tax or withholding requirements.
 
 
9.           Rights of Employees.  Nothing in the Plan shall interfere with or
limit in any way the right of the Company to terminate a participant’s
employment at any time, or confer upon any participant any right to continued
employment with the Company or any of its subsidiaries or affiliates.  A
participant shall not be entitled to any claim or recourse if any action or
inaction by the Company, or any other circumstance or event, including any
circumstance or event outside the control of the participant, adversely affects
the ability of the participant to satisfy a performance goal or in any way
prevents the satisfaction of a performance goal.
 
 
10.           Adjustment of Awards.  The Committee shall be authorized to make
adjustments in the method of calculating attainment of performance goals in
recognition of unusual or nonrecurring events affecting the Corporation or its
financial statements or changes in applicable laws, regulations or accounting
principles.
 
11.           Amendment or Termination.   The Plan is provided at the discretion
of Consolidated-Tomoka Land Co. and its Board.  The Board reserves the right to
modify, or terminate the Plan with or without notice.


Adopted by the Board of
Directors                                                                                     
on April 28, 2010


Back to 8K [incentiveplan8k.htm]

 
 
